JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. RApp. P. 84(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed May 26, 2011, be affirmed. By statute, decisions regarding an adjustment of status are committed to the discretion of the Attorney General. See 8 U.S.C. § 1255(a). Accordingly, appellant has not demonstrated a “clear and indisputable right to relief’ based on a “clear and compelling duty” to act, as required to support mandamus relief. Walpin v. Corp. for Nat’l and Cmty. Servs., 630 F.3d 184, 187 (D.C.Cir.2011) (quoting In re Cheney, 406 F.3d 723, 729 (D.C.Cir.2005) (en banc) (internal quotations omitted)). Because the district court dismissed the petition without prejudice, a remand to amend the petition as appellant requests does not appear to be appropriate.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.